Exhibit 10.39
September 2, 2008
Steve T. Min
Dear Steve:
Congratulations! I am pleased to have you join the team at Valeant
Pharmaceuticals International.
This letter outlines the details of your employment and your Valeant assignment,
which was contingent upon your successful completion of a pre-employment drug
screen and background investigation.

•   Title: Executive Vice President, General Counsel & Corporate Secretary; you
will report to the Chief Executive Officer.   •   Base Salary: $28,333.33 per
month ($340,000 annualized).   •   Starting date: June 30, 2008.   •  
Relocation Benefits: You will be eligible for relocation benefits in accordance
with the generally applicable terms and conditions of the relocation policy
available to senior executives of the Company; provided that, at a minimum, for
a period of six months following your commencement date, you will be reimbursed
for your costs of commuting between the Company’s offices and your home in New
Jersey.   •   Sign-On Bonus: You have received, or will receive, a sign-on bonus
of $250,000 on or before July 30, 2008; provided, however, if you voluntarily
terminate your employment prior to June 30, 2009 (or you are terminated for
Cause within such period), you will be required to repay to the Company a pro
rata portion of such bonus determined by multiplying $250,000 times the quotient
obtained by dividing (a) the difference obtained by subtracting the number of
days employed from 365; by (b) 365.   •   Salary Adjustments: You will be
eligible for participation in our Merit Increase Program, based on performance,
for the period beginning April 1, 2009. This policy is subject to change as
approved by the Compensation Committee of the Valeant Board of Directors.   •  
Annual Incentive: You will be eligible to participate in Valeant’s management
bonus plan beginning in the 2008 calendar year. Your target bonus will be 60%,
with the potential of 120% of your base pay. This plan, and therefore your
participation, is subject to change at the discretion of the Board of Directors.
Bonuses are payable at the time the other management bonuses are paid. To be
eligible for any bonus payment, you must be employed by the Company on the day
in which the applicable bonus is paid to other members of Valeant management.
Notwithstanding the foregoing, you shall be guaranteed to participate in the
2008 bonus program at the target level ($204,000), prorated for

__JMP STM_______
Initials          

 



--------------------------------------------------------------------------------



 



Mr. Steve T. Min
September 2, 2008
Page 2 of 9

    your period of employment for 2008, if you remain with the Company until the
date that 2008 bonuses are paid in 2009. Such bonus guarantee is a minimum and
does not limit the Company from paying additional bonus under the program.   •  
Equity Awards: As indicated in the employment terms provided to by you by the
Company’s Chief Executive Officer, subject to the approval of the Compensation
Committee of the Company’s Board of Directors, you will receive the following
equity:

      Stock Options – options to purchase 99,299 shares of Common Stock of
Valeant Pharmaceuticals International (the “Options”). The Options will be
priced at the fair market value at the close of business on the date of approval
by the Compensation Committee. The Options will vest over a four-year period
from the grant date of the Options (25% per year on the anniversary of the grant
date) and shall have a term of ten (10) years. If your employment is terminated
by the Company without Cause or by you for Good Reason, either in contemplation
of a Change in Control or at any time within twelve (12) months following a
Change in Control, then any Option that is not cancelled in connection with the
Change in Control in exchange for cash payment will vest on the termination date
and shall remain exercisable for one year following the termination date (but in
no event beyond the 10-year term of the Option). If your employment is
terminated by the Company for Disability or by reason of your death, any Option
outstanding shall vest in full and remain exercisable following the termination
date (but in no event beyond the 10-year term of the Option).

  •   Performance Restricted Share Units. You will also receive 39,039
performance-based restricted stock units (the “Performance Share Units”) under
the Company’s 2006 equity incentive plan (the “2006 Plan”), which shall vest as
follows, (provided, in all events that you are continually employed by the
Company through and including February 1, 2011):

  1.   If at February 1, 2011 (the “First Measurement Date), the Adjusted Share
Price (as defined below) equals the Single Vesting Share Price (as defined
below), you shall vest in 39,039 Performance Share Units.     2.   If at the
First Measurement Date the Adjusted Share Price equals the Double Vesting Share
Price (as defined below), you shall vest in 78,078 Performance Share Units.    
3.   If at the First Measurement Date the Adjusted Share Price equals the Triple
Vesting Share Price (as defined below) you shall vest in 117,117 Performance
Share Units.     4.   Performance Share Units that could have been earned under
any of subclauses 1, 2, or 3 above that are not earned on the First Measurement
Date may be earned on February 1, 2012 (the “Second Measurement Date”), subject
to your continued employment through that date, based upon the Adjusted Share
Price on such Second Measurement Date.     5.   If the Adjusted Share Price on a
measurement date is between the Single Vesting Share Price and the Double
Vesting Share Price or is between the Double Vesting Share Price and the Triple
Vesting Share Price, you shall vest in, and the Company shall deliver, a number
of Performance Share Units that is the mathematical interpolation between the
number of shares which would vest at defined ends of the spectrum.

__JMP STM_______
Initials          

 



--------------------------------------------------------------------------------



 



Mr. Steve T. Min
September 2, 2008
Page 3 of 9

  6.   The Company shall distribute to you a number of shares of its common
stock equal to the number of Performance Shares that become vested as soon as
practicable (but in any event no later than 45 days) following the vesting date
of such Performance Shares. You shall not be permitted to sell, assign,
transfer, or otherwise dispose of more than fifty percent (50%) of the Net
Shares (as defined below) acquired upon settlement of the Performance Share
Units until the expiration of the two-year period following receipt, or, if
sooner, until a Change in Control or until you experience a termination of
employment. For purposes of this letter, Net Shares shall mean the net number of
shares acquired by you upon settlement of the Performance Share Units after
subtracting any such shares withheld by the Company in payment of withholding
obligations applicable to such settlement.     7.   In the event of the
occurrence of a Change in Control or termination of your employment by death or
Disability, the performance measures applicable to the Performance Share Units
will be applied as though the date of the Change in Control, or employment
termination date, as applicable, were the end of the measurement period, with
the number of units calculated in a manner consistent with the vesting schedule
described above (e.g., in the event of a Change in Control occurs or your
employment is terminated by death or Disability prior to the First Measurement
Date, 100% will vest at the date of such termination if the Adjusted Share Price
is the Single Vesting Share Price; 200% will vest if the Adjusted Share Price is
the Double Vesting Share Price; and 300% will vest if the Adjusted Share Price
is the Triple Vesting Share Price; and if the Adjusted Share Price on such
measurement date is between the Single Vesting Share Price and the Double
Vesting Share Price or is between the Double Vesting Share Price and the Triple
Vesting Share Price, you shall vest in, and the Company shall deliver, a number
of Performance Share Units that is the mathematical interpolation between the
number of shares which would vest at defined ends of the spectrum).

“Adjusted Share Price” means the sum of (i) the average prices of a share for
the twenty trading days prior the applicable measurement date (the “Per Share
Price”), and (ii) the value that would be derived from the number of shares
(including fractions thereof) that would have been purchased had an amount equal
to each dividend paid on a share of common stock after February 1, 2008 and on
or prior to the applicable measurement date been deemed invested on the dividend
payment date, based on the closing price of the common stock on such dividend
payment date.
“Single Vesting Share Price,” “Double Vesting Share Price,” and “Triple Vesting
Share Price” mean the Adjusted Share Prices equal to a compound annual share
price appreciation (the “Annual Compound TSR”) of 15%, 30% and 45%,
respectively, as measured between the specified share price of $12.27 on
February 1, 2008 (which was the Per Share Price as measured on the effective
date of the Performance RSU Award granted to the Company’s Chief Executive
Officer pursuant to his employment agreement) and the applicable measurement
date. For example, Annual Compound TSRs of 15%, 30% and 45% equal Adjusted Share
Prices of (a) $18.66, $26.96 and $37.41, respectively, on the First Measurement
Date and (b) $21.46, $35.04 and $52.24, respectively, on the Second Measurement
Date.
Grant Notices and Grant Agreements shall be prepared consistent with the terms
set forth above and providing such other terms and conditions as are in the
Company’s standard such agreements.
__JMP STM_______
Initials          

 



--------------------------------------------------------------------------------



 



Mr. Steve T. Min
September 2, 2008
Page 4 of 9

•   Share Purchase Commitment: You also agree to purchase at least $170,000
worth of shares of the Company’s common stock on or before June 30, 2009, or
such later date as determined by the Company (the “Purchased Shares”). You shall
not be permitted to sell any of the Purchased Shares until the earlier of one
year after the Final Purchase Date (as defined below) and your date of
termination of employment for any reason. As long as you remain employed by the
Company, you shall retain ownership of at least (i) seventy-five percent (75%)
of the Purchased Shares until June 30, 2010, (ii) fifty percent (50%) of the
Purchase Shares until June 30, 2011, and (iii) twenty-five percent (25%) of the
Purchased Shares until June 30, 2012 (the holding requirements in this and the
immediately preceding sentence shall be referred to as the “Purchase
Obligations”). Notwithstanding the foregoing, the Purchase Obligations shall be
waived upon the occurrence of a Change of Control. The “Final Purchase Date”
shall mean the date on which you have purchased shares that, together with other
shares purchased by you on or after June 30, 2008, have an aggregate purchase
price of $170,000.

  •   Matching Grants for Share Purchases: The Company shall make matching
grants with respect to the Purchased Shares and any additional shares of the
Company’s common stock you purchase (up to an aggregate purchased amount of
$340,000, inclusive of the Purchased Shares) on or before June 30, 2009. Such
matching grants shall be credited to you as soon as practicable after the end of
any month in which you purchase Company shares, in a number of restricted share
units equal to the number of shares purchased in such month (the “Matching Share
Units”). The Matching Share Units shall vest and be settled in shares on the
following schedule: Twenty-five percent (25%) of the Matching Share Units shall
vest and be settled on the first anniversary of the Final Purchase Date and an
additional 25% of the Matching Share Units shall vest and be settled on each of
June 30, 2010, June 30, 2011 and June 30, 2012, provided you are employed on the
relevant vesting date and you have not violated the Purchase Obligations prior
to such vesting date. If your employment is terminated by the Company without
Cause or by you for Good Reason, either in contemplation of a Change in Control
or at any time within twelve (12) months following a Change in Control, or if
your employment is terminated by the Company at any time for Disability or by
reason of your death, then, your Matching Share Units shall immediately vest and
be settled in shares as soon as practicable (but not more than 60 days)
thereafter.

•   Until the expiration of the two-year period following the date on which any
portion of the Matching Share Units are settled, you shall not be permitted to
sell, assign, transfer, or otherwise dispose of more than fifty percent (50%) of
the net number of shares acquired by you upon such settlement of such portion of
the Matching Share Units after subtracting any such shares withheld by the
Company in payment of withholding obligations applicable to such settlement
acquired upon settlement of the Matching Share Units. This restriction shall
cease to apply upon a Change in Control or your earlier termination of
employment.   •   Good Reason. You may terminate your employment for Good Reason
(as defined below) by delivering to the Company a Notice of Termination (as
defined below) not less than thirty (30) days prior to the termination of your
employment for Good Reason. The Company shall have the option of terminating
your duties and responsibilities prior to the expiration of such thirty-day
notice period, subject to the payment by the Company of the benefits provided in
this letter, as may be applicable. For purposes of this letter, Good Reason
shall mean the occurrence of any of the events or conditions described in
clauses (i) through (iii) immediately below which are not cured by the Company
(if susceptible to cure by the Company) within thirty (30) days after the
Company has

__JMP STM_______
Initials          

 



--------------------------------------------------------------------------------



 



Mr. Steve T. Min
September 2, 2008
Page 5 of 9

    received written notice from you within ninety (90) days of the initial
existence of the event or condition constituting Good Reason specifying the
particular events or conditions which constitute Good Reason and the specific
cure requested by you.

(i) Diminution of Responsibility. (A) any material reduction in your duties or
responsibilities as in effect immediately prior thereto, or (B) removal of you
from the position of Executive Vice President, General Counsel & Corporate
Secretary, except in connection with the termination of your employment for
Disability, Cause, as a result of your death or by you other than for Good
Reason;
(ii) Compensation Reduction. Any material reduction in your base salary or
target bonus opportunity; or
(iii) Company Breach. Any other material breach by the Company of any material
provision of this letter.

•   Change in Control. For purposes of this letter, a “Change in Control” shall
mean any of the following events:

(i) the acquisition (other than from the Company) by any person (as such term is
defined in Section 13(c) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding voting securities;
(ii) the individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; or
(iii) the closing of:

  (1)   a merger or consolidation involving the Company if the stockholders of
the Company, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or

__JMP STM_______
Initials          

 



--------------------------------------------------------------------------------



 



Mr. Steve T. Min
September 2, 2008
Page 6 of 9

  (2)   a complete liquidation or dissolution of the Company or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.

      Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities is acquired by (i) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained by the Company or any of its subsidiaries or (ii) any corporation
which, immediately prior to such acquisition, is owned directly or indirectly by
the stockholders of the Company in the same proportion as their ownership of
stock in the Company immediately prior to such acquisition.         Upon the
occurrence of a Change in Control, at the election of the Company, either
(i) the unvested Options and Matching Share Units shall vest and all Options and
Matching Share Units shall be cancelled in exchange for a cash payment based in
the case of any merger transaction on the price received by shareholders in the
transaction constituting the Change in Control or in the case of any other event
that constitutes a Change in Control, the closing price of a Share on the date
such Change in Control occurs (minus, in the case of Options, the applicable
exercise price per share) or (ii) all Options and Matching Share Units shall be
converted into options or units, as applicable, in respect of the common stock
of the acquiring entity (in a merger or otherwise) on the basis of the relative
values of such stock and the Shares at the time of the Change in Control,
reflecting and continuing the same vesting schedule in place immediately prior
to the Change in Control; provided that subclause (ii) shall only be applicable
if the common stock of the acquiring entity is publicly traded on an established
securities market on the date on which such Change in Control is effected.     •
  Disability. The Company may terminate your employment, on written notice to
you after having established your Disability and while you remain Disabled,
subject to the payment by the Company to you of the applicable benefits provided
pursuant to this letter. For purposes of this letter, “Disability” shall mean
your inability to substantially perform your duties and responsibilities
hereunder by reason of any physical or mental incapacity for two or more periods
of ninety (90) consecutive days each in any three hundred and sixty (360) day
period, as determined by a physician with no history of prior dealings with the
Company or you, as reasonably agreed upon by the Company and you. You shall be
entitled to the compensation and benefits provided for under this letter for any
period prior to your termination by reason of Disability during which you are
unable to work due to a physical or mental infirmity in accordance with the
Company’s policies for similarly-situated executives.     •   Cause. The Company
may terminate your employment for “Cause”, subject to the payment by the Company
to you of the applicable benefits provided in this letter. “Cause” shall mean,
for purposes of this letter: (1) conviction of any felony (other than one
related to a vehicular offense) or other criminal act involving fraud;
(2) willful misconduct that results in a material economic detriment to the
Company; (3) material violation of Company policies and directives, which is not
cured after written notice and an opportunity for cure, (4) continued refusal by
you to perform your duties after written notice identifying the deficiencies and
an opportunity for cure; and (5) a material violation by you of any material
covenants to the Company. No action or inaction shall be deemed willful if not
demonstrably willful and if taken or not taken by you in good faith and with

__JMP STM_______
Initials          

 



--------------------------------------------------------------------------------



 



Mr. Steve T. Min
September 2, 2008
Page 7 of 9

      the understanding that such action or inaction was not adverse to the best
interests of the Company. Reference in this paragraph to the Company shall also
include direct and indirect subsidiaries of the Company, and materiality shall
be measured based on the action or inaction and the impact upon the Company
taken as a whole. The Company may suspend, with pay, you upon your indictment
for the commission of a felony as described under clause (A) above. Such
suspension may remain effective until such time as the indictment is either
dismissed or a verdict of not guilty has been entered.

•   Employee and Executive Benefits: You will be eligible to participate in the
employee benefit plans and programs generally made available to employees (on
the terms and conditions applicable generally to all employees) and the
Valeant’s Executive Benefit Program:

  1)   Executive medical program
    2)   Executive medical reimbursement program up to $10,000 per year     3)  
Executive perquisites allowance of $25,000 (subject to applicable taxation)
annually to be used as you see fit for car, enhanced life insurance, financial
planning, etc.     4)   Executive Vacation Program
    5)   Executive Annual Physical Program

•   Reimbursement of Certain Expenses: The Company shall fully reimburse the
fees of your counsel and financial advisor incurred in connection with the
development and implementation of the terms of your employment.   •   At-Will
Employment. Your employment with Valeant is “at will”. This means that you or
Valeant have the option to terminate your employment at any time, with or
without advance notice, and with or without cause. Valeant also may change your
position, title, pay, benefits, and other terms and conditions of your
employment (except for the at will nature of your employment and the terms of
the Mediation and Arbitration Agreement) at any time, for any reason, with or
without notice. This offer of employment does not constitute an express or
implied agreement of continuing or long term employment. The at will nature of
your employment can be altered only by a written agreement specifying the
altered status of your employment. Such written agreement must be signed by both
you and Mr. Pearson.   •   Severance Benefits. Notwithstanding the immediately
preceding bullet paragraph, if your employment is terminated by the Company
without Cause or by you for Good Reason, the Company shall have the following
obligations:

  •   The Company will pay you the sum of an amount equal to your annual salary
as of the date of your termination, plus an amount equal to your annual target
bonus as of the date of your termination, provided that, if your termination
occurs either in contemplation of a Change in Control or at any time within
twelve (12) months following a Change in Control, the Company shall pay you an
amount which is twice the sum otherwise determined under this bullet;     •  
The Company will pay you any accrued but unpaid salary or vacation pay and any
deferred compensation. In addition, the Company will pay you any bonus earned
but unpaid in respect of any fiscal year preceding the termination date, within
60 days following the termination date, plus any pro-rata bonus for the year of
termination based on a target-level bonus.

__JMP STM_______
Initials          

 



--------------------------------------------------------------------------------



 



Mr. Steve T. Min
September 2, 2008
Page 8 of 9

  •   The Company will provide you with continued coverage under any health,
medical, dental or vision program or policy in which you were eligible to
participate at the time of your employment termination for 12 months following
such termination on terms no less favorable to you and your dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination;     •   The performance measures
applicable to the Performance Share Units will be applied as though the
termination date were the end of the measurement period, with the number of
units calculated in a manner consistent with the vesting schedule described
above (e.g., in the event of your termination prior to the First Measurement
Date, 100% will vest at the date of such termination if the Adjusted Share Price
is the Single Vesting Share Price; 200% will vest if the Adjusted Share Price is
the Double Vesting Share Price; and 300% will vest if the Adjusted Share Price
is the Triple Vesting Share Price; and if the Adjusted Share Price on such
measurement date is between the Single Vesting Share Price and the Double
Vesting Share Price or is between the Double Vesting Share Price and the Triple
Vesting Share Price, you shall vest in, and the Company shall deliver, a number
of Performance Share Units that is the mathematical interpolation between the
number of shares which would vest at defined ends of the spectrum); provided,
however, that in the event you are entitled to payment under this bullet point,
only a pro rata portion of such calculated units will vest upon your termination
(based on the number of completed months elapsed from the date of grant to the
date of termination divided by 36 months). The Company shall deliver shares in
respect of such vested Performance Share Units, if any, as soon as practicable
(but not later than sixty (60) days) following your termination date, and all
other Performance Share Units will be forfeited.     •   The Company shall
provide outplacement services through one or more outside firms of your choosing
up to an aggregate of $20,000, which services shall extend until the earlier of
(i) 12 months following the termination of your employment or (ii) the date that
you secure full time employment.     •   You shall have three months following
the termination date to exercise vested Options (but in no event beyond the
expiration of the 10-year Option term). Any unvested portion of the Option, any
unvested Performance Share Units and any unvested Matching Share Units shall be
forfeited.

Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits set forth in this
letter unless you execute and deliver, within 60 days of the date of your
termination, and do not revoke, a general release in form satisfactory to the
Company. It is understood that you will not engage in any activities that
constitute a conflict of interest with the interests of Valeant.
Section 409A. If any payments or benefits due to you hereunder would cause the
application of an accelerated or additional tax under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), such payments or
benefits shall be restructured in a manner which does not cause such an
accelerated or additional tax. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax
__JMP STM_____
Initials          

 



--------------------------------------------------------------------------------



 



Mr. Steve T. Min
September 2, 2008
Page 9 of 9
penalties under Section 409A amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this letter during the
six-month period immediately following your separation from service shall
instead be paid on the first business day after the date that is six months
following your termination date (or death, if earlier), with interest from the
date such amounts would otherwise have been paid at the short-term applicable
federal rate, compounded semi-annually, as determined under Section 1274 of the
Internal Revenue Code of 1986, as amended, for the month in which payment would
have been made but for the delay in payment required to avoid the imposition of
an additional rate of tax on you under Section 409A.
It is understood that you are required to read, review, agree, sign and return
the following documents included with this letter: 1) the Conflict of Interest
Policy and Agreement, 2) the Workers’ Compensation Fraudulent Claims
notification, 3) the Employee Agreement concerning inventions, discoveries, and
improvements, and 4) the Mediation and Arbitration Agreement, and 5) the Trading
in Company Stock Interoffice Memorandum. Additionally, the Immigration and
Reform Act 1986 requires each new employee to provide proof of eligibility to
work in the United States.
Valeant Policy will govern any other matter not specifically covered by this
letter.
The terms of this letter constitute the entire agreement between Valeant and you
with respect to the subject matter hereof, superseding all prior agreements and
negotiations.
We are pleased to have you join us. As confirmation of acceptance of this
employment offer, please sign this letter indicating your agreement and
acceptance of the terms and conditions of employment. In addition, please mail
the original signed offer letter in the envelope provided. A duplicate copy of
this offer letter is included for your records.
Again, welcome to Valeant!
Sincerely,
/s/ J. Michael Pearson
J. Michael Pearson
Chairman, Chief Executive Officer
AGREED AND ACCEPTED:

             
/s/ Steve T. Min
      Date:   9-10-08
 
           
Steve T. Min
           

__JMP STM______
Initials          

 